243 F.2d 793
BROTHERHOOD OF RAILROAD TRAINMEN, LOCAL LODGE NO. 721, etal., Appellants,v.CENTRAL OF GEORGIA RAILWAY COMPANY, Appellee.
No. 15671.
United States Court of Appeals Fifth Circuit.
May 10, 1957.

Benning M. Grice, Macon, Ga., Wayland K. Sullivan, Cleveland, Ohio, for appellant.
John B. Miller, Savannah, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and BROWN, Circuit Judges.
PER CURIAM.


1
On motion of Central of Georgia Railway Company and upon the suggestion of mootness, our judgment and that of the District Court in this case is vacated and set aside, and the cause is remanded with directions to the District Court to dismiss the complaint.  United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36; Brownlow v. Schwartz, 261 U.S. 216, 43 S. Ct. 263, 67 L. Ed. 620.